03/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                      PR 06-0422
                                                                          FILED
                                                                          t It\ R 3 0 2021
                                                                           -1 Greenwood
                                                                            Supreme Court
IN THE MA 11 ER OF THE PETITION OF
                                                                      ORD
KENT F. DAVIS



      Kent F. Davis has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination(MPRE)for purposes of applying
for admission by motion to the State Bar of Montana. By rule, applicants for admission by
motion must provide evidence ofthe requisite score on an MPRE taken "within three years
preceding the date of the application for admission." Rule IV.A.3, Rules of Admission.
Davis passed the MPRE in 2012 when seeking admission to the practice oflaw in the State
of Utah, where Davis was admitted. Davis is also a member in good standing of the
Arizona and Washington State bars. Davis has "nearly eight years of the ethical practice
of law." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Kent F. Davis to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Adrninistrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this         day of March,2021.




                                                          Chief Justice
-   Justices